     Case 2:20-cv-08647-TJH-SP Document 16 Filed 11/04/20 Page 1 of 3 Page ID #:49



 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9 STRIKE 3 HOLDINGS, LLC,                        Case No.: 2:20-cv-08647-TJH-SP
10                        Plaintiff,              ORDER ALLOWING ISSUANCE
                                                  OF SUBPOENA ON ISP AND FOR
11 vs.                                            ENTRY OF A PROTECTIVE
                                                  ORDER [15]
12 JOHN DOE subscriber assigned IP
      address 47.149.144.54,
13
                          Defendant.
14

15
            THIS MATTER was opened to the Court by Lincoln D. Bandlow, Esq., on
16
      behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), and by Steven Vondran,
17
      Esq., on behalf of Defendant John Doe subscriber assigned IP address
18
      47.149.144.54 (“Doe”), as a joint stipulation for the entry of a consent protective
19
      order pursuant to Fed. R. Civ. P. 26(c); and the parties agreeing that Plaintiff may
20
      issue a subpoena on the Internet service provider Frontier Communications (“ISP”)
21
      to produce Doe’s true name and address associated with the account assigned IP
22
      address 47.149.144.54 pursuant to Fed. R. Civ. P. 26(d)(1); the Court having
23
      considered the parties’ written submissions in connection with the request
24
      pursuant to Federal Rule of Civil Procedure 78, and for good cause shown:
25
            IT IS on this 4TH day of November, 2020,
26

27
                                                 1
28
                    ORDER ALLOWING ISSUANCE OF SUBPOENA ON ISP AND FOR
                              ENTRY OF A PROTECTIVE ORDER

                                                                Case No. 2:20-cv-08647-TJH-SP
     Case 2:20-cv-08647-TJH-SP Document 16 Filed 11/04/20 Page 2 of 3 Page ID #:50



 1          1.    ORDERED that Plaintiff may serve the ISP with a Rule 45 subpoena
 2 commanding the ISP to provide Plaintiff with the true name and address of Doe to

 3 whom the ISP assigned an IP address as set forth on Exhibit A to the Complaint.

 4 Plaintiff shall attach to any such subpoena a copy of this Order;

 5          2.    IT IS FURTHER ORDERED that Plaintiff may also serve a Rule
 6 45 subpoena in the same manner as above on any service provider that is

 7 identified in response to a subpoena as a provider of Internet services to one of the

 8 Defendants;

 9          3.    IT IS FURTHER ORDERED that if the ISP qualifies as a “cable
10 operator,” as defined by 47 U.S.C. § 522(5), which states:
                  the term “cable operator” means any person or group of
11          persons
12          (A) who provides cable service over a cable system and directly or
                through one or more affiliates owns a significant interest in such
13              cable system, or
            (B) who otherwise controls or is responsible for, through any
14              arrangement, the management and operation of such a cable
                system.
15

16 it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

17          A cable operator may disclose such [personal identifying]
18          information if the disclosure is . . . made pursuant to a court order
            authorizing such disclosure, if the subscriber is notified of such order
19          by the person to whom the order is directed.
20
      by sending a copy of this Order to Doe;
21
            4.    IT IS FURTHER ORDERED that the Clerk of the Court shall
22
      maintain the caption of this matter as “Strike 3 Holdings, LLC v. John Doe
23
      subscriber assigned IP address 47.149.144.54” through all stages of the proceeding;
24
            5.    IT IS FURTHER ORDERED that Plaintiff shall not publicly
25
      disclose to any third party any information identifying the Defendant and/or any
26
      person associated with the defendant, tenants, guests, members of their household,
27
                                                2
28
                   ORDER ALLOWING ISSUANCE OF SUBPOENA ON ISP AND FOR
                              ENTRY OF A PROTECTIVE ORDER

                                                              Case No. 2:20-cv-08647-TJH-SP
     Case 2:20-cv-08647-TJH-SP Document 16 Filed 11/04/20 Page 3 of 3 Page ID #:51



 1 including but not limited to disclosing or divulging any alleged social media or other

 2 evidence of any alleged BitTorrent activity, absent express permission by this

 3 Court;

 4          6.   IT IS FURTHER ORDERED that all documents identifying the
 5 Defendant and/or any person associated with the Defendant, including alleged

 6 social media and other evidence of alleged BitTorrent activity, shall only be filed

 7 on the public docket in redacted form (ensuring that known personally identifiable

 8 information is not disclosed), with unredacted versions filed under temporary seal;

 9          7.   IT IS FURTHER ORDERED to the extent any party in this action
10 needs to file any pleadings or documents in this matter that contain Defendant’s

11 name or other identifying information, such pleadings or documents are to be filed

12 first on the public docket with such name or other identifying information redacted

13 and then an unredacted version of any such pleading or document is to be filed

14 under seal;

15          8.   IT IS FURTHER ORDERED that any information Plaintiff receives
16 from the ISP shall only be used for the purpose of protecting its rights as set forth

17 in the Complaint and any Amended Complaint.

18

19
                                     HON. TERRY J. HATTER, JR.
20                                   DISTRICT JUDGE
21

22

23

24

25

26

27
                                              3
28
                  ORDER ALLOWING ISSUANCE OF SUBPOENA ON ISP AND FOR
                             ENTRY OF A PROTECTIVE ORDER

                                                            Case No. 2:20-cv-08647-TJH-SP
